Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
  Claims 1, 2, 8, 9 and 15 have been amended.  Claims 1-20, as filed 06/22/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 9-12 of the Remarks dated 06/22/2021)  that the amended claims are directed to a practical application because they are directed to an improvement in the transaction reversal process, specifically a) because the existing transaction reversal process consumes additional bandwidth, and b) because with existing technology, the user’s value (credit limit?) is unavailable until the reversal is complete. Applicant refers to [0004]. The Examiner respectfully disagrees. The specification states the above alleged issues with the existing technology, but provides no data as to how much bandwidth is saved, or how long a reversal takes. The specification asserts that the incorporation of their invention improves the efficiencies and performance of the processor. While not claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).) However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of an escrow sale, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank 
Regarding the rejection under 35 USC 103, Applicant argues (page 12-15 of the Remarks) that  the cited references do not teach or suggest every limitation of the amended claims. The examiner finds this argument to be moot in view of new grounds of rejection.

Claim Interpretation - “Associated”, “Associating”, or
“Association”
The applicant has used the phrase “Associated”, “Associating”,  or “Association” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 101
Claim(s) 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method for pre-authorizing a purchase transaction”. 
Claim 1 is directed to the abstract idea of “pre-authorizing a purchase transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 8 and 15  recite “receiving, …, a request to pre-authorize a transaction for one or more resources; transmitting, by …, to an …, a pre-authorization request message for the transaction, the pre-authorization request message indicating a value for the transaction, and the authorizing entity … thereafter pre-authorizing the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the …; receiving, … a pre-authorization response message from 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “user device, resource provider computer, authorizing entity computer, and processing network computer”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of pre-authorizing a purchase transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the 
The dependent claims recite additional elements such as “transmitting and receiving various messages”.  These additional elements of the claim such as “scanning a QR code” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of pre-authorizing a purchase transaction.
Dependent claims 2-7, 9-14, and 16-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 7-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140100991 (Lenahan) in view of US 20170185979 (Lopez).
	
Claims 1 and 8. Lenahan teaches: A method comprising: 
receiving, by the resource provider computer comprising a processor and a memory, from a user device, a request to pre-authorize a transaction for one or more resources; ([0131])
Lenahan does not explicitly teach, but Lopez does teach:
transmitting, by the resource provider computer, to an authorizing entity computer comprising a second processor and a second memory, a pre-authorization request message for the transaction, the pre-authorization request message indicating a value for the transaction, and the authorizing entity computer thereafter pre-authorizing the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device; ([0027-0030])
receiving, by the resource provider computer, a pre-authorization response message from the authorizing entity computer indicating that the transaction is pre-authorized and processing of the transaction is initiated; ([0028],[0037] )
storing, by the resource provider computer, a transaction record including the pre- authorization response message and information associated with the transaction;  ([0026])
after receiving the pre-authorization response message, transmitting, by the resource provider computer, an instruction to deliver the one or more resources; ([0025] 
determining, by the resource provider computer, whether to send a process message to the authorizing entity computer to complete processing the transaction; (Lopez FIG. 2 #222 “accept/reject transaction”, #224, #226, and #228 “process pending clearing file”, [0040])
generating, by the resource provider computer, an acceptance request message to send to the user device, wherein the acceptance request message is generated based on determined location information of the resource; ([0041] “Utilizing electronic messages to confirm delivery and/or accept or reject delivered goods”)
receiving, by the resource provider computer, an acceptance response message from the user device indicating acceptance and delivery of the one or more resources; (Lopez FIG. 2 #222 “accept/reject transaction”, #224, #226, and #228 “process pending clearing file”, [0040])
in response to receiving the acceptance response message from the user device, obtaining by the resource provider computer, the transaction record including the stored pre-authorization response message and the information associated with the transaction;  determining, by the resource provider computer, that the pre-authorization of the transaction is to be updated to an authorization of the transaction; and (Lopez FIG. 2 #222 “accept/reject transaction”, #224, #226, and #228 “process pending clearing file”, [0040])
transmitting, by the resource provider computer, to the authorizing entity computer or a processing network computer, the process message to complete processing of the transaction for the value or for less than the value. ([0005], [0025],[0027],[0040])
a processor and a computer readable medium comprising code (FIG. 2 and [0050])
It would have been obvious, at the time of filing, to combine the escrow request of Lenahan with the credit card transaction with hold of Lopez because Lopez explicitly teaches the motivation  [0001]  for methods and systems for providing packet-based networks and/or systems that collectively obviate the 

Claims 2 and 9. Lenahan in view of Lopez teaches: The method of claim 1, 
Lopez further teaches:
further comprising: transmitting, by the resource provider computer, to the user device, an acceptance request message prompting the user device to indicate that the delivered one or more resources are accepted; and ([0025-0032])
receiving, by the resource provider computer, from the user device, an acceptance response message indicating that at least one of the delivered one or more resources are accepted. ([0032], [0059] )

Claims 3, 10 and 16. Lenahan in view of Lopez teaches: The method of claim 1, 
Lopez further teaches:
wherein the process message is an authorization request message or a capture request message. (See at least Lopez FIG. 2 # 202, #204, #206 and [0037] “Acquirer server 108 contacts CMS 110 at line 204 and sends CMS 110 an authorization request.” )

Claims 4 and 11. Lenahan in view of Lopez teaches: The method of claim 1, 
Lopez further teaches:
wherein the process message is an authorization request message, and wherein the method further comprises: receiving, by the resource provider computer, an authorization response message from the authorizing entity computer indicating that the transaction is authorized. (Lopez FIG. 2 # 212, #214, #216 and [0038] ”)

Claim 5. Lenahan in view of Lopez teaches: The method of claim 1, 
Lopez further teaches:
wherein the transaction is for a plurality of resources, wherein the acceptance response message indicates that at least one of the plurality or resources are not accepted, and wherein the process message is to process the transaction for less than the value in response to the at least one of the plurality or resources being not accepted. ( [0028] “partially approving the purchase”) 

Claims 7, 12 and 17. Lenahan in view of Lopez teaches: The method of claim 1, 
Lopez further teaches:
wherein the pre-authorization request message includes a transaction identifier, and wherein the process message includes the transaction identifier. ( [0036] “purchase identifier”)

Claims 13, 19, and  20. Lenahan in view of Lopez teaches: The method of claim 15, 
Lopez further teaches:
wherein the acceptance request message is received from the resource provider computer, and wherein the user device sends the acceptance response message to the resource provider computer. ([0128])

Claim 14. Lenahan in view of Lopez teaches: The resource provider computer of claim 8, 
Lopez further teaches:
transmitting an instruction to prepare a package including the one or more resources for delivery. ( FIG. 2 showing #220 “deliver goods or services” and [0025] ”…processing the order, shipping the order…”)

Claim 15. Lenahan teaches: A method comprising: 
receiving, by a user device, from a user, a selection of one or more resources to be delivered to the user for a transaction and initiate processing of the transaction; ([0120])
receiving, by the user device, from the user, an indication to pre-authorize the transaction; ([0131]
Lenahan does not explicitly teach, but Lopez does teach:

sending, by the user device, a request to pre-authorize the transaction for the one or more resources to a resource provider computer, the resource provider computer thereafter initiating a pre-authorization request message with a value for the transaction to an authorizing entity computer, which pre-authorizes the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device, and transmits a preauthorization response message back to the resource provider computer, wherein the resource provider computer stores a transaction record including the pre-authorization response message and information associated with the transaction; ( FIG. 2, FIG. 4  and [0025] )
receiving, by the user device, an acceptance request message prompting the user device to indicate that the one or more resources were delivered and are accepted; wherein the acceptance request message is generated by the resource provider computer based on determined location information of the resource;  displaying, by the user device, to the user, a 
receiving, by a user device, from the user, an indication that at least one of the delivered one or more resources are accepted;  (FIG. 2 #222 “accept/reject transaction”; [0040] “electronic indication of whether the goods are accepted or rejected.”)
sending, by the user device, the acceptance response message indicating that at least one of the delivered one or more resources are accepted, the resource provider computer thereafter obtaining the transaction record including the stored pre-authorization response message and the information associated with the transaction, determining that the pre-authorization of the transaction is to be updated to an authorization of the transaction and transmitting a process message to the authorizing entity computer or a processing network computer to complete processing of the transaction for the value or for less than the value. (FIG. 2 #222, #224, #226, and #228. [0040])

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140100991 (Lenahan) and US 20170185979 (Lopez) in further view of US 20170061372 (Agarwal).

Claim 6. Lenahan in view of Lopez teaches: The method of claim 1, 
Modified Lenahan does not explicitly teach, but Agarwal does teach:
wherein the received acceptance response message indicating that the one or more resources were delivered was sent in response to scanning a QR code. (FIG. 9-10  and [0004], [0007] )
It would have been obvious, at the time of filing, to combine the online shopping escrow system of Lenahan in view of Lopez with the QR code scanning to trigger payment of Agarwal because Agarwal 

Claim 18. Lenahan in view of Lopez teaches:  The method of claim 15, 
Modified Lenahan does not explicitly teach, but Agarwal does teach:
wherein the resource provider computer transmits an instruction to deliver the one or more resources to a delivery service computer, and wherein the delivery service computer sends a message to the resource provider computer indicating that the one or more resources were delivered in response to scanning a QR code. ( FIG. 9-10, [0053]  [0079]  [0004])
	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100010908 (Pasuoulati) [0066] The first Payment Type is "Sale" which means that the funds are credited to the merchant's account immediately at the end of the checkout flow, or right after the customer or purchaser finishes the checkout process of web pages. The second Payment Type is "Authorization" which means that the merchant obtains an authorization (or a hold) for the transaction amount and the merchant then captures the funds against this authorization at a later date. Authorizations are valid for specific amounts of time, such as up to three days. The fund capture can be done either from the PayPal account or by using a function in the API called "DoCapture".
US 20110251921 (Kassaei) FIG. 5 and “[0030] The account profile module 206 manages user accounts related to subscriptions to third-party applications. When a user subscribes to a third-party application, the account profile module 206 will create an account specific to the subscribed third-party application. The created account holds billing information specific to the user and the third-party application. In example embodiments, each user (e.g., at the client machines 110 or 112) is registered to an account of the SP 102 that includes, for example, the user's personal information. “  
US 20140100991 (Lenahan)  FIG. 12 “receive location update from package”  FIG. 14. transaction approval received. [0128] track location [0131] escrow module [0156-0157] approve transaction; notification
US 20170185979 (Lopez) [0027] Clearing is a process by which CMS 110 verifies that funds are available in the customers issuing account, and whereby CMS 110 simultaneously receives and exchanges purchase and transaction information with acquirer server 108 and issuer server 112. place a hold on the funds at issuer server 112 and release the funds to acquirer server 108 upon receiving an electronic indication that the goods are delivered and/or accepted by the customer.

US 20060178918 (Mikurak) [2837] a pre-authorization message 
US 6343738 (Ogilvie) Electronic transactions with third party provides escrow services, samples to buyers
US 6865559 (Dutta) Escrow with release of funds dependent on certification of the condition of goods and services
US 5426281 (Abecassis)	Transaction protection system, escrow, discloses (Nagata Re32,985 withholding payment until goods are delivered)  
US 6839690 (Foth) Calculates transaction risk and collects escrow (from buyer) and bond (from seller) to compensate seller and buyer, respectively, for assuming risk
US 6009177	(Sudia)	Key escrow, device key, device chip to secure device, certificate for 
US 20020087461 (Gansan) Electronic escrow with event tracking [0054] acceptable goods --> credit to seller
US 20060195563 (Chapin) peer-to-peer inventory management. [0071] inventory shipping instructions.
US 20050119942 (Horrocks) [0025] In the illustrative example, client 104 has caused a pre-authorization record to be established and associated with the purchase order for 10 computer systems. The pre-authorization record may include conditions requiring that the transaction be performed before a specified expiration date and must be below a specified amount. Further, the pre-authorization record may specify that the transaction must be performed with the computer merchant. In the illustrative example, the pre-authorization record specifies that: the 
WO 2010017825 (Herzog-Denu) page 2 line 21 – page 3 line 10. “the method comprising the steps of: offering a product for sale by a seller at a predetermined price; a predetermined price is the end sale price that may be arrived at by setting a firm price or by bidding for the product or another way that will establish a final sale price; committing to purchase the product by the buyer in an amount equal to a predetermined price; determining if the buyer's account has monies available in an amount greater than or equal to the predetermined price to provide a sufficient currency status or insufficient currency status; if the buyers account has a sufficient currency status, holding monies from the buyer's account in an amount equal to the predetermined price are transferred into a holding account (which, in an embodiment, can be accessed exclusively by a central entity such as a platform operator, but not by buyer and seller, until the transfer of the product is finished; if this transfer of the product is finished successfully, the money may be transferred to the seller; if this transfer of the product is finished unsuccessfully, the money may be transferred back to the buyer) to provide holding account requesting the buyer to verify the receipt status of the product for sale within a receipt confirmation response time frame (which, for instance, may be predefined by a control entity), wherein the receipt status may be selected from the group consisting of received/accepted, received/not accepted/final return, received/not accepted/exchange, not received and no response”)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
	
/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3692